Title: From John Adams to Richard Rush, 14 April 1811
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy April 14. 1811

Though your Letters give me great Pleasure, I Should regret the Receipt even of your favour of the 8th of this month if I could think it had diverted your Attention a moment from the Duties of your office or even from the practice and profits of your Profession. Your Office, is one of the most necessary and important in Society. A public Accuser is the Guardian of the Morals as well as Property Characters and Lives of the People: and Integrity Fortitude and Humanity are no where more indispensible, and appear, no where to greater Advantage.
Thirty Seven years ago, by the Command of my Country I broke off at once, from a very full practice at the Bar; and as it has appeared Since never to resume it, or any part of it. From a Man in his Sixteenth Lustre, who has been inattentive to the Theory and practice of the Law for thirty Seven Years; you cannot reasonably expect any Advice or assistance of much Consequence.
When I began the Study of the Law, in 1755 at Worcester in the office of Col. James Putnam, it was crabbed and discouraging enough. It then appeared the rugged Mountain of Virtue, in comparison with which it now appears the flowery path of Pleasure in the Fable of Prodicus. It was not till 1760 or 1761, two or three years after I had been Admitted and Sworn at the Bar, that Mr Gridley Shewed me and lent me Blackstones inaugural oration and Analysis, the first Copy that ever arrived in Boston. Charmed with this I Seized the first opportunity to purchase his Law Tracts and Commentaries as Soon as they appeared.
I am not competent to determine whether your Observations concerning the Lawyers in this Country or in England are well founded or not.
The most eminent Lawyers in my Youth in Boston were Jeremiah Gridley and Benjamin Pratt   who was a Pupil of Gridley and James Otis who was also a Pupil of Gridley.
Gridleys Plan of Study was comprehensive. In the common Law Bracton Britton Fleta Glanville Littleton, Coke, Hale Pemberton, Holt, Fortésque Saunders &c The Year Books &c Plonedens Commentaries &c
In the Law of Nature and Nations Puffendorf Grotius Barbegrae Heinucius, Burlamaqui &c and Vattel.
In the Civil Law The Corpus Juris, Domat, Vinnius, Cujacius and a multitude without Number of other Commentators. Gridley advised a general Knowledge of the Cannon Law.
In Ethicks and Morals every Thing that was ever written ancient and modern, Sermons and all. It was a favourite saying of Gridley that a Lawyer ought never to be without a Book of Moral Philosophy on his Table.
None of the Masters in my younger Years ever prescribed The Science of Government or the History necessary to acquire it: which I think an essential defect in their Scheme of Education. Acherleys Britannic Constitution, Nat. Bacons Discourses were read by Some, not many. De Lolme was read by a few when that appeared. Bolingbrokes political Writings were Scarcely known: and when Blackstone appeared, that was thought to be enough.
The Appearance of Lord Mansfield and the many fine Writers with him and after him have made the Law easier and more agreable: but I have not been very conversant with any of them.
As far as I have observed, the Profession of the Law is on a more liberal Footing in America than in England; and the Education to it, extends deeper and wider into the Principles in Nature of all Laws.
Industry and Labour are indispensable, and these if not pursued to the Injury of Health will over come all Difficulties.
All the Writers on the Crown Law in England are necessary to be Studied; though We have a very different Code. The great Law of Treason, required to be investigated with great Care. Our Constitution has limited it, very much. But the Definition of “Levying War against the United States” is left to be discovered in British Precedents, and these perhaps are not all consistent. What is the Object of Treason? To Subvert the Constitut Government. What is the Government? the Constitution? or the Administration? Quo Animo? If the Intention be only to get a new administration at the next Election, is that Treason? If the Intention be to get a particular Law only repealed, is that Treason? If a Sudden Freak, or turn of Imagination, Should direct a Company of Men in Arms, to resist a particular Officer or the Execution of a particular Law, without any formal design or general Concert to Subvert the Constitution or the Administration, would this be Treason?
High Handed Trespasses and atrocious Rescues may be committed and may be and ought to be punished but not always as Treason. The Idea of Treason comprehends more, and is much more extensive in my Mind than it Seems to be in the Sense of many others.
Tryals for Treason Shake Governments and Nations to their foundations and Should always be managed with infinite Caution. We Shall have enough of it, in this Country if We are not upon our Guard. Virginia, Pensilvania and The Massachusetts have already brought Us, So near the Brink, that a very little matter more, might have precipitated Us down the Precipice.
With great and Sincere Esteem, I am, Sir / your Friend and Servant

John Adams